                 Case 1:20-cr-00087-LTS Document 17
                                                 16 Filed 04/21/20 Page 1 of 1
                                                 U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District of New York
                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007



                                                             April 21, 2020


      By ECF

      The Honorable Laura Taylor Swain
      United States District Judge
      Southern District of New York
                                                              MEMO ENDORSED
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street
      New York, NY 10007

          Re:     United States v. Elizabeth Achan, 20 CR 87 (LTS)

      Dear Judge Swain,

              On behalf of the parties, the Government writes to request respectfully an adjournment of
      the conference currently scheduled for April 27, 2020 to a date and time that is convenient to the
      Court during the week of June 8, 2020 or thereafter. The parties remain productively engaged in
      discussion of a pre-trial disposition amidst certain delays occasioned by the arrival of the
      coronavirus pandemic in the metropolitan area of the City of New York and with this additional
      time will be in a position to report to the Court in advance of any conference on whether such a
      disposition is achievable. Further, the Government writes, with the defendant’s consent, to request
      respectfully that the Court exclude time under the Speedy Trial Act from April 27, 2020 through
      the date of any adjournment pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the interests of
      the public and the defendant in a speedy trial are outweighed here by the interests of the defendant
      in continuing to explore the possibility of a pre-trial disposition.
THE APPLICATION IS GRANTED. THE
CONFERENCE IS ADJOURNED TO 6/11/2020                  Respectfully submitted,
AT 11:15 AM. THE COURT FINDS PURSUANT
TO 18 U.S.C. § 3161(h)(7)(A) THAT                     GEOFFREY S. BERMAN
THE ENDS OF JUSTICE SERVED BY AN                      United States Attorney
EXCLUSION OF THE TIME FROM TODAY’S
DATE THROUGH 6/11/2020 OUTWEIGH THE
BEST INTERESTS OF THE PUBLIC AND THE
DEFENDANT(S) IN A SPEEDY TRIAL FOR THE
REASONS STATEDABOVE. DE# 16                     By:
RESOLVED. SO ORDERED.                                 Thomas John Wright
                                                      Assistant United States Attorney
DATED: 4/21/2020                                      (212) 637-2295
/S/ Laura Taylor Swain, USDJ
      cc: Ian Marcus Amelkin (Counsel to Defendant Elizabeth Achan) (by ECF)
